            Case 1:21-cv-11300-DLC Document 1 Filed 08/11/21 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )
                                              )
PETER MCCARTHY and                            )
STEPS TO SOLUTIONS, INC.,                     )              COMPLAINT
                                              )
                       Defendants.            )
                                              )


                                          COMPLAINT

The United States of America alleges as follows:

       1.      The United States brings this action to enforce the provisions of Title VIII of the

Civil Rights Act of 1968, as amended, 42 U.S.C. §§ 3601, et seq. (“Fair Housing Act”).

                                     JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action under 28 U.S.C. §§ 1331, 1345, 2201,

and 2202, and 42 U.S.C. § 3614(a).

       3.      Venue is proper in this district under 28 U.S.C. § 1391(b) because the actions and

omissions giving rise to the United States’ allegations occurred in the District of Massachusetts,

and the Defendants reside or do business in the District of Massachusetts.

                                    FACTUAL ALLEGATIONS

       4.      Defendant Peter McCarthy is a resident of Dorchester, Massachusetts.

       5.      In 1992, Defendant McCarthy was convicted of indecent assault and battery, a

crime that required him to register as a sex offender.




                                                  1
            Case 1:21-cv-11300-DLC Document 1 Filed 08/11/21 Page 2 of 8




       6.      Defendant McCarthy was on the Massachusetts sex offender registry from 2004

through December 2015.

       7.      In 2012, Defendant McCarthy formed Defendant Steps to Solutions, Inc. (“Steps

to Solutions”), which has a business address of 51 Buttonwood Street, #2, Dorchester, MA.

According to the Secretary of the Commonwealth of Massachusetts website, Defendant

McCarthy is the registered agent and sole officer of Defendant Steps to Solutions, Inc.

       8.      At all times relevant to this action, Defendants McCarthy and Steps to Solutions

operated multiple residential properties as “sober homes” for persons recovering from addiction

in Massachusetts. Defendants’ homes are not licensed, funded, or regulated by the state or any

municipality. Defendants rent out rooms by the month or for shorter periods of time.

       9.      Defendants currently operate seven homes with a total of approximately 85 beds

in Massachusetts communities, including Lynn and Boston.

       10.     The properties Defendants currently operate as sober homes are located at: 121

N. Common Street, Lynn, MA; 11 La Grange Terrace, Lynn, MA; 14 La Grange Terrace, Lynn,

MA; 27 Lithgow Street, Boston, MA; 9 Kearsarge Avenue, Roxbury, MA; a facility on Chatham

Street, Lynn, MA; and a facility on Lawton Avenue, Lynn, MA.

       11.     Defendants previously operated at least seven additional properties as sober

homes. These properties are located at: 513 Washington Street, Dorchester, MA; 119 Clinton

Street, Brockton, MA; 8 Boyd Street, Dorchester, MA; 28 Seaver Street, Apt. 13, Dorchester,

MA; 103 Covel Street, Fall River, MA; 37 Bakersfield Street, Apt. 3, Boston, MA; and 102

Franklin Street, Lynn, MA.




                                                2
          Case 1:21-cv-11300-DLC Document 1 Filed 08/11/21 Page 3 of 8




       12.     Defendants McCarthy and Steps to Solutions do not own, and have not owned,

any of the residential properties they operate as sober homes. They rent the properties from the

owners and then sublet space to residents.

       13.     The properties operated as sober homes by Defendants McCarthy and Steps to

Solutions are “dwellings” within the meaning of 42 U.S.C. § 3602(b).

       14.     At all times relevant to this action, Defendant McCarthy controlled and/or had the

power to control all aspects of the management of the sober homes when he engaged in the

unlawful harassment and conduct alleged in this complaint. Defendant McCarthy is, or at times

relevant to this action was, the supervising manager of the sober homes operated by Defendant

Steps to Solutions.

       15.     Defendant McCarthy has managed the sober homes by advertising units for rent;

showing units to prospective tenants; providing and signing rental leases or establishing verbal

rental agreements; collecting rent from tenants or arranging for sober home managers to collect

rent; receiving maintenance requests and assisting with some of the requests; and communicating

with prospective and current tenants via phone, via the internet, and in person.

       16.     From at least 2012 until at least 2019, Defendant McCarthy subjected many

female tenants of the sober homes to discrimination based on sex, including unwelcome severe,

pervasive, and quid pro quo sexual harassment on multiple occasions. Such conduct occurred in

multiple sober homes, including those located at 111 Clinton Street in Brockton, 28 Seaver Street

in Dorchester, 27 Lithgow Street in Dorchester, and 11 La Grange Terrace and 14 La Grange

Terrace in Lynn. Defendant McCarthy’s unlawful conduct includes, but is not limited to:




                                                 3
          Case 1:21-cv-11300-DLC Document 1 Filed 08/11/21 Page 4 of 8




               a. Offering to grant tangible benefits—such as reducing rent amounts, waiving

                  securing deposits or giving house privileges—in exchange for engaging in

                  sexual acts with him;

               b. Frequently making unwelcome sexual comments and sexual advances to

                  female tenants, including, but not limited to, propositions for sexual acts and

                  inquiries into their sex lives;

               c. Requesting nude photos from female tenants and indicating he would forgive

                  rent if he received these nude photos;

               d. Subjecting female tenants to unwelcome sexual text messages;

               e. Making unwanted comments regarding female tenants’ bodies;

               f. Suggesting that female tenants date him and/or engage in a sexual relationship

                  with him; and

               g. Retaliating and taking adverse housing actions against tenants who reported

                  his conduct.

       17.     For example, in 2016, Defendant McCarthy told a female resident that she would

not have to provide a security deposit if she instead engaged in sexual acts with him. This

female resident moved out the day after her arrival because of McCarthy’s request.

       18.     In or around 2017, a female resident asked Defendant McCarthy for an overnight

pass so that she could spend the night at her mother’s house and visit with her daughter. In

response to the request, McCarthy said words to the effect of, “Sure, if you make me breakfast

on Sunday morning,” which she understood to mean that she could get the overnight pass if she

spent the night and engaged in sexual activity with McCarthy. He also suggested their children

could play together while they “hooked up.”



                                                    4
          Case 1:21-cv-11300-DLC Document 1 Filed 08/11/21 Page 5 of 8




       19.     In or around 2019, Defendant McCarthy sent sexually explicit text messages to a

female resident. McCarthy sent her texts that said “[your] body looks good to me,” “don’t hide

that body,” and “send me a shower pic[ture].” The female resident stated that she did text him a

sexually explicit photograph because she was behind on rent and feared that McCarthy would

kick her out of the sober home if she did not do so.

       20.     The experiences of these female tenants were not isolated instances. Rather, these

instances were part of Defendant McCarthy’s longstanding pattern or practice of illegal sexual

harassment of numerous female tenants.

       21.     The above-described actions and conduct of Defendant McCarthy caused female

tenants to suffer physical harm, fear, anxiety, and emotional distress, and inhibited their ability to

remain in or secure housing.

                                          CAUSE OF ACTION

       22.     By the actions and statements described above, the Defendants have:

               a. Made dwellings unavailable because of sex, in violation of 42 U.S.C. §

                   3604(a);

               b. Discriminated in the terms, conditions, or privileges of the rental or sale of

                   dwellings, or in the provision of services or facilities in connection therewith,

                   because of sex, based on quid pro quo harassment, in violation of 42 U.S.C. §

                   3604(b);

               c. Made statements with respect to the sale or rental of dwellings that indicate a

                   preference, a limitation, or discrimination based on sex, in violation 42 U.S.C.

                   § 3604(c);




                                                  5
           Case 1:21-cv-11300-DLC Document 1 Filed 08/11/21 Page 6 of 8




                 d. Coerced, intimidated, threatened, or interfered with persons in the exercise or

                     enjoyment of, or on account of their having exercised or enjoyed, their rights

                     granted or protected by Section 804 of the Fair Housing Act, in violation of 42

                     U.S.C. § 3617.

        23.      The Defendants’ conduct constitutes:

                 a. A pattern or practice of resistance to the full enjoyment of the rights granted

                     by the Fair Housing Act, 42 U.S.C. §§ 3601, et seq.; and

                 b. A denial to a group of persons of rights granted by the Fair Housing Act,

                     42 U.S.C. §§ 3601, et seq., where such denial raises an issue of general public

                     importance.

        24.      Female tenants and persons associated with them have been injured by the

Defendants’ discriminatory conduct. These persons are “aggrieved persons” as defined in 42

U.S.C. § 3602(i) and have suffered damages as a result of the Defendants’ conduct.

        25.      The Defendants’ conduct was intentional, willful, and taken in reckless disregard

of the rights of others.

                                      PRAYER FOR RELIEF

WHEREFORE, the United States requests that the Court enter an Order that:

              a. Declares that the Defendants’ discriminatory practices violate the Fair Housing

                 Act, 42 U.S.C. §§ 3601, et seq.;

              b. Enjoins the Defendants, their agents, employees, and successors, and all other

                 persons in the active concert or participation with them from:

                     i.    Discriminating on the basis of sex, including engaging in sexual quid

                           pro quo harassment, in any aspect of the rental or sale of a dwelling;



                                                    6
Case 1:21-cv-11300-DLC Document 1 Filed 08/11/21 Page 7 of 8




       ii.   Interfering with or threatening to take any action against any person

             engaged in the exercise or enjoyment of rights granted or protected by

             the Fair Housing Act;

      iii.   Failing or refusing to take such affirmative steps as may be necessary to

             restore, as nearly as practicable, the victims of the Defendants’ past

             unlawful practices to the position they would have been in but for the

             discriminatory conduct; and

      iv.    Failing or refusing to take such affirmative steps as may be necessary to

             prevent the recurrence of any discriminatory conduct in the future and to

             eliminate, as nearly as practicable, the effects of the Defendants’

             unlawful practices;

   c. Awards monetary damages to each person aggrieved by the Defendants’

       discriminatory conduct, pursuant to 42 U.S.C. § 3614(d)(1)(B);

d. Assesses civil penalties against the Defendants to vindicate the public interest,

   pursuant to 42 U.S.C. § 3614(d)(1)(C); and

e. Awards such additional relief as the interests of justice may require.




                                     7
         Case 1:21-cv-11300-DLC Document 1 Filed 08/11/21 Page 8 of 8




Dated: August 11, 2021

                                          Respectfully submitted,

NATHANIEL MENDELL                         MERRICK B. GARLAND
Acting United States Attorney             Attorney General
District of Massachusetts
                                          KRISTEN CLARKE
/s/ Gregory Dorchak                       Assistant Attorney General
GREGORY DORCHAK, BBO #692246              Civil Rights Division
MICHELLE L. LEUNG, BBO #568624
Assistant United States Attorneys
United States Attorney’s Office           SAMEENA SHINA MAJEED, Chief
Moakley U.S. Courthouse                   Housing and Civil Enforcement Division
One Courthouse Way, Suite 9200            Civil Rights Division
Boston, Massachusetts 02210
Phone: (617) 748-3157                     R. TAMAR HAGLER
Email: gregory.dorchak@usdoj.gov          Deputy Chief
                                          Housing and Civil Enforcement Section
Attorneys for Plaintiff                   Civil Rights Division
United States of America




                                      8
